Citation Nr: 0705022	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  04-12 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been established to 
reopen a claim for entitlement to service connection for 
valvular heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1942 to August 
1943.  

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision.  The issue was remanded in 
April 2006 for compliance with the duty to notify and a 
supplemental statement of the case was issued in November 
2006.  

Evidence received after this supplemental statement of the 
case includes hospice records and other medical records that 
are unrelated to the claim at issue.  As such, there is no 
need for the veteran to have submitted a waiver of initial 
adjudication by the RO prior to adjudication by the Board.


FINDINGS OF FACT

1.  The RO denied the claim for service connection for a low 
back disorder in an August 1957 rating decision.  The 
appellant did not appeal this decision.

2.  Evidence submitted since the August 1957 final rating 
decision is either cumulative or redundant of evidence of 
record at the time of that decision and is not new and 
material.


CONCLUSION OF LAW

New and material evidence has not been presented since the 
August 1957 final rating decision, and the claim for service 
connection for valvular heart disease is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the claimant of: (1) the information 
and evidence needed to substantiate and complete his claim, 
(2) what part of that evidence he is responsible for 
providing, (3) what part of that evidence VA will attempt to 
obtain for him, and (4) the need to send the RO any 
additional evidence that pertains to his claim.  38 C.F.R. 
§ 3.159.  In partial compliance with the duty to notify, 
prior to its initial adjudication of the claim, the RO sent 
the claimant a development letter in December 2002 and sent 
another in May 2003, after initial adjudication.  While these 
letters did not completely notify the veteran of those 
elements required by law as stated above, the claimant has 
not been prejudiced by lack of notification for he was sent a 
statement of the case in March 2004 containing the entire 
language of 38 C.F.R. § 3.159, and a complete notification 
letter in February 2006.

In addition, in its December 2002 and February 2006 letters, 
the RO advised the veteran about the evidence and information 
necessary to reopen the claim for service connection (citing 
the correct legal standard), as well as the evidence and 
information necessary to establish entitlement to the 
underlying claim.  Therefore, VA has fulfilled its specific 
duties to notify with regard to claims to reopen.  See Kent 
v. Nicholson, 20 Vet. App. 1 (2006).

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
claimant's service medical records and private medical 
records indicated by the claimant to be relevant.  There does 
not appear to be any other evidence, VA or private, relevant 
to the claim at this time.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  The claimant has not been prejudiced 
by inadequate or untimely notice and any defect with respect 
to the notice requirement in this case was harmless error.  
The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  Any 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  The appellant has 
been provided the appropriate notice and assistance prior to 
the claims being adjudicated by the Board and prior to the 
last final adjudication by the RO.  Therefore, the claimant 
is not prejudiced by the Board's adjudication of his claim at 
this time.  See Overton v. Nicholson, No. 02-1814 (U.S. Vet. 
App. September 22, 2006).

II.  Claim to Reopen

By an August 1957 rating decision the RO denied service 
connection for a heart condition because despite the fact 
that it was first diagnosed during service, it was shown to 
be a congenital condition that, as such, does not warrant 
service connection.  It was further determined that in the 
absence of evidence showing aggravation of the condition in 
service, service connection could not be established.  The 
veteran was notified of his appellate rights; however, did 
not submit a timely application for review on appeal thereby 
making the decision final.  See 38 U.S.C. 4005 as in effect 
in 1959.

While an unappealed rating decision becomes final, applicable 
law provides that a claim which is the subject of a prior 
final decision may nevertheless be reopened upon presentation 
of new and material evidence.  See 38 U.S.C.A. § 5108.  To 
reopen a claim, new and material evidence must be presented 
or secured.  38 U.S.C.A. § 5108.  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  No other 
standard than that articulated in the regulation applies to 
the determination whether evidence is new and material.  See 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

Evidence received subsequent to a final rating decision is 
presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995).

Evidence of record at the time of the last final disallowance 
included the veteran's service medical records which showed 
that the veteran underwent treatment for a heart condition 
during service and that he was diagnosed as having a 
congenital heart disorder.

Evidence received since the last final disallowance includes 
extensive private medical records which indicate treatment 
and complaints regarding a heart disorder many years after 
service.  The medical evidence submitted nowhere indicates 
that the heart condition manifested during service was not 
congenital and would thereby be possibly entitled to service 
connection, nor does this evidence tend to suggest that the 
congenital disorder was aggravated during service.  While the 
evidence is new as it was not of record at the time of the 
last final disallowance, it is not material because it does 
not relate to an unestablished fact necessary to substantiate 
the veteran's claim.  


ORDER

New and material evidence having not been established, the 
claim for entitlement to service connection for valvular 
heart disease is not reopened.


____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


